DETAILED ACTION
	The terminal disclaimer filed 12/16/2021 over Ser. No. 17/219,792 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 76 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 81 and 82, including all of the features of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In remarks dated 06/23/2021, Applicant argues:

    PNG
    media_image1.png
    229
    659
    media_image1.png
    Greyscale

	“To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art.” MPEP 2142.
	As discussed in the prior Office Action, Miller et al. teach that the MfnB protein taught therein ((5-formylfuran-3-yl)methyl phosphate synthase) has activity to produce the phosphorylated analog of 4-HMF that can be converted to 4-HMF through the action of an alkaline phosphatase in vitro.  Miller et al., page 4640, bridging column.  While 5-HMF and the further oxidized product 2,5-FDCA producible by fermentation of a recombinant microorganism is well-established in the art (see, e.g. Van Spronsen et al.), the evidence of record indicates that no microorganism modified to produce either 4-HMF or 2,4-FDCA has been reported in the prior art.  Rather, the evidence of record indicates that “Overall, reports on the synthesis of 2,4-FDCA 3b are very scarce in the literature.” Thiyagarajan et al. (RSC Adv. 3 (2013: 15678) (see IDS), page 15683, right column.
	While, as discussed, Miller et al. report the production of 4-HMF in vitro through the action of a (5-formylfuran-3-yl)methyl phosphate synthase MfnB and an alkaline phosphatase, the prior art and evidence of record does not directly indicate that 5-formylfuran-3-yl)methyl phosphate can be dephosphorylated effectively in vivo within a cell in view of the production of similar products including 5-HMF not involving a dephosphorylation step.  As such, the prior art of record is not deemed to sufficiently suggest the possibility of producing 4-HMF and the further oxidized product 2,4-FDCA in a recombinant microorganism through action of a (5-formylfuran-3-yl)methyl phosphate synthase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652